Citation Nr: 0123177	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  96-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability caused by surgery rendered by the 
Department of Veterans Affairs during hospitalization in 
January 1961.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty from January 
1945 to November 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In December 1999, the Board denied the veteran's claim of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability caused by surgery rendered by VA during 
hospitalization in January 1961, finding the claim to be not 
well grounded.  The veteran appealed that decision to The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  In January 2001, the VA 
Office of General Counsel (Appellee) filed an unopposed 
motion to remand in light of the newly enacted Veterans 
Claims Assistance Act of 2000.  In an Order issued in January 
2001, the Court granted the motion, vacated the Board's 
December 1999 decision, and remanded the issue to the Board 
for re-adjudication consistent with the January 2001 motion.  


REMAND

As noted above, during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 became 
law.  This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed.Reg. 45,620 (August 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCCA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board notes that the veteran claims that as a result of 
VA treatment in January 1961, he has a left leg that is 
shorter than the right and that he has back problems due to 
this disability.  The record shows that the veteran underwent 
surgery at a VA facility in January 1961, while hospitalized 
from October 1960 to June 1961.  The Board notes that when 
examined by VA for disability evaluation and a medical 
opinion in January 1998, the veteran reported that he was 
receiving benefits from the Social Security Administration 
(SSA) as a result of his osteomyelitic left hip shortening 
and his present difficulties.  Efforts to secure records from 
SSA have not been undertaken.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
VCAA.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for the disability at 
issue here.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In this regard, the RO should 
specifically include attempts to secure 
records of the veteran from SSA.  If the 
RO is unable to obtain any identified 
records, the RO must identify to the 
veteran which records were unobtainable, 
describe to the veteran the efforts which 
were made in an attempt to secure the 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  In addition, the 
RO must specifically inform the veteran 
of the type of evidence that is necessary 
to support his claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.  

2.  Upon completion of the above, the 
claims file should be reviewed by a VA 
physician, to determine the nature and 
etiology of any left leg shortening and 
low back problems.  The claims file must 
be provided to and reviewed by the 
examiner, and the examiner must state on 
the examination report that such review 
has been accomplished.  A copy of this 
remand and the claims folder should be 
made available to the examiner for review 
prior to examination. The examiner should 
express opinions in answer to the 
following questions, offering complete 
rationale:

 (a) Did the surgery performed by VA in 
January 1961 cause the veteran's 
underlying condition to improve, have no 
effect at all, or cause the underlying 
condition to increase in severity; (b) 
considering the pertinent clinical 
findings prior to and subsequent to the 
January 1961 surgery, what were the 
necessary consequences of the surgery; 
that is, what consequences were certain 
to result from, or intended to result 
from the surgical treatment; (c) did the 
January 1961 surgery cause postoperative 
residual disability which was not certain 
to result from, or intended to result 
from it, and if so, what did such 
postoperative residual disability consist 
of; (d) if an increase in disability is 
found, did any increase in disability 
result from the continuance and natural 
progress of the underlying condition; (e) 
did VA treatment affect the natural 
progress of the underlying condition, and 
if so, in what manner. If these matters 
cannot be medically determined without 
resort to conjecture, this should be 
commented upon by the examining 
physician(s).

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


